DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2011/0049523) in view of Kwang (US 6, 232, 228).
Regarding claim 1, Choi discloses a method for manufacturing a semiconductor device comprising: an insulating substrate (Fig. 5, numeral 111); 5a first insulating layer (130); a second insulating layer  (Fig.7, numeral 150) ) located above the first insulating layer (1130); a first semiconductor layer (125) located between the insulating substrate (111) and the first insulating layer (130); and 10a second semiconductor layer (Fig.7, numeral 141) located between the first insulating layer (130) and the second insulating  forming a barrier layer (Fig.7, numeral 144) on the second semiconductor layer  (141) inside the first contact hole (154); 20 20forming a second contact hole  (Fig.7, numeral 156) in the first insulating layer (130) and the second insulating layer (150) so as to reach the first semiconductor layer (125); and forming a first conductive layer (Fig.3, numeral 164) which is in contact with the barrier layer  (144) inside the first contact hole, and is 25in contact with the second semiconductor layer (150) inside the second contact hole, wherein the barrier layer is conductive ([0073]).
 Choi does not disclose that the barrier layer is formed on the second insulating layer and that the second contact layer is formed in the barrier layer.
Kwang however discloses that the barrier layer (Fig.14, numeral 230a) is formed on the insulating layer (224) and that the contact layer (226 is formed in the barrier layer (230a).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi with Kwang to have the barrier layer formed on the second insulating layer and that the second contact layer is formed in the barrier layer for the purpose of improving adhesiveness (Kwang, column 11, lines 58-63).
Regarding claim 4, Choi discloses a method for manufacturing a semiconductor device comprising: an insulating substrate (Fig. 5, numeral 111); 5a first insulating layer (130); a second insulating layer  (Fig.7, numeral 150) ) located above the first insulating layer (1130); a first semiconductor layer (125) located between the insulating substrate 
Choi does not disclose forming a barrier layer on the second insulating layer and on the first semiconductor layer inside the first contact hole and that a second contact hole is formed in the barrier layer, wherein the barrier layer is conductive.
Kwang however discloses that the barrier layer (Fig.14, numeral 230a) is formed on the insulating layer (224) and that the contact layer (226 is formed in the barrier layer (230a).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi with Kwang to form a barrier layer on the second insulating layer and on the first semiconductor layer inside the first contact hole and that a second contact hole is formed in the barrier layer, wherein the barrier layer is conductive for the purpose of improving adhesiveness (Kwang, column 11, lines 58-63).
Claims 2 -6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kwang as applied to claims 1 and 4 above, and further in view of Yokoi (US 2001/0036726).
Regarding claims 2 and 5, Cho in view of Kwang does not disclose wherein cleaning is performed with hydrofluoric acid after the first contact hole and second contact hole are formed.
Yokoi however discloses performing cleaning is performed with hydrofluoric acid after contact holes are formed ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Choi with Yokoi to perform cleaning with hydrofluoric acid after the first contact hole and second contact hole are formed for the purpose effective cleaning impurities without etching conductive layers (Yokoi, [0026]).
Regarding claims 3 and 6, Yokoi discloses patterning the barrier layer and the first conductive layer all together after the first conductive layer is formed (Fig.7; [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891